Citation Nr: 1208462	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for residuals of schistosomiasis.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to June 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2006, the Board denied the Veteran's claim seeking service connection for residuals of schistosomiasis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court affirmed the Board's February 2006 denial of the claim.  Thus, the February 2006 Board decision is the most recent final decision on the matter.  In January 2008, the Veteran filed a petition seeking to reopen his claim for service connection for residuals of schistosomiasis.  

During the current appeal, and specifically in April 2011, the Veteran testified at a hearing conducted at the RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In the June 2011 decision, the Board remanded the claim and instructed the RO to provide a translation for a particular document within the file that was written in a foreign language.  Pursuant to the remand instructions, the RO did provide a translation for this document, and a copy of this translation is associated with the claims file.  



FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the April 2008 rating decision that denied his claim seeking service connection for residuals of schistosomiasis.  

2.  In February 2012, the Board was notified by the Social Security Administration (SSA) that the Veteran had died earlier in January 2012.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merit of this claim at this time.  38 U.S.C.A. §7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously discussed herein, the April 2008 decision issued by the St. Petersburg RO reopened the Veteran's claim for service connection for residuals of schistosomiasis, but denied service connection on the basis that there was no evidence to show that the condition was incurred in or caused by service.  In July 2009, the Veteran perfected a timely appeal with respect to this decision.  

Unfortunately, the Veteran died during the pendency of the appeal.  Information received from the SSA reflects that the Veteran passed away in January 2012.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The merits of this appeal has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal as to whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for residuals of schistosomiasis is dismissed.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


